PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/379,341
Filing Date: 14 Dec 2016
Appellant(s): PICCIONELLI, GREGORY, A.



__________________
Gregory B. Gulliver
(Reg. No. 44,138)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/16/2020.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated June 16, 2020 from which the appeal is taken is being maintained by the examiner.

(2) Response to Arguments

A. The 35 U.S.C § 131 Oath/Declaration submitted on May 6, 2020 establishes Appellant’s “Diligence” and Appellant has properly sworn behind the Krall et. al. publication (U.S. Pub. No. 2014/0099479A1).
Issue 1: Appellant on page 9 argued that there is no assertion that from October 11 to March 15, 2013 there was not diligence and that diligence predates the Karl et al. publication.

As to appellant’s argument, the critical period for which diligence must be shown is before October-10-2012 that is the effecting filing date of the prior art Krall (U.S. Pub. No. 2014/0099479A1). Appellant submitted exhibits A through H. 

As proof of diligence appellant on 11/13/2019 submitted a third 131 declaration statement “inventor conceived the invention on September 24, 2012 by making a note my iOS device stating the invention of the rphone (where rPhone stands for Wrist phone). A picture of the Note on the IOS device is attached. Exhibit A. “. Exhibit A is a note merely saying “Greg invention rphone on this day”.  There is no evidence that the 

Exhibit “A” is a screen shot of notes application:

    PNG
    media_image2.png
    293
    610
    media_image2.png
    Greyscale

 
The exhibit merely provides a vague statement and is insufficient to establish diligence from a date prior to the date of reduction to practice of the reference to a constructive reduction to practice of the instant invention.
Exhibit “B” is a communication message:

    PNG
    media_image3.png
    464
    975
    media_image3.png
    Greyscale


 Exhibit B merely provides general communication and is insufficient to establish diligence from a date prior to the date of reduction to practice of the reference to a constructive reduction to practice of the instant invention.

As proof of diligence, appellant on 3/6/2019 submitted freehand drawings in exhibit “C” and alleged that he was diligent. Although exhibit “C” does have some support however it does not describe invention as a whole and does not provide adequate information to establish the relationship to diligence as mentioned above.  As stated above the mere allegation is not sufficient to establish diligence.
Exhibit “C” that shows a hand written date of 10/4/2012 that is the date before October-10-2012, the effecting filing date of the prior art Krall (U.S. Pub. No. 2014/0099479A1). Exhibit “C” is a hand written document with figures and a handwritten date of 10/4/12. 
 
    PNG
    media_image4.png
    954
    722
    media_image4.png
    Greyscale


It appears that the evidence submitted is insufficient to establish diligence from a date prior to the date of reduction to practice of the reference to a constructive reduction to practice of the instant invention that involves smart phone having a flexible screen as described in the claim.  The entire period during which diligence is required must be accounted for by either affirmative acts or acceptable excuses.  [See MPEP 2138.06]. 


Evidence “D” is calendar schedule image.

    PNG
    media_image5.png
    983
    771
    media_image5.png
    Greyscale






Evidences “E” through “U” are images generic calendar schedule and general email communications that occurred after October-12-2012. The evidences E through U do not adequate convey as evidence that the inventor was diligent in reducing the invention to practice September 24, 2012 to March-15-2013.  

    PNG
    media_image6.png
    963
    797
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    967
    808
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    966
    806
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    964
    812
    media_image9.png
    Greyscale







    PNG
    media_image10.png
    962
    809
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    960
    805
    media_image11.png
    Greyscale

Although exhibit “K” is the most comparative evidence that shows a handmade image of a wrist phone with a flexible display however it is dated December-28-2012. 
Note: The critical period for which diligence must be shown is before October-10-2012 .

    PNG
    media_image12.png
    925
    708
    media_image12.png
    Greyscale

Where conception occurs prior to the date of the reference, but reduction to practice is afterward, it is not enough merely to allege that appellant or patent owner had been diligent. Ex parte Hunter, 1889 C.D. 218, 49 O.G. 733 (Comm'r Pat. 1889). Rather, appellant must show evidence of facts establishing diligence. (MPEP 715.07(a))


The critical period for which diligence must be shown is from just before October-12-2012 (the effective date of Karll et al.) until March-15-2013 the effective filing date of the instant application.  It appears that the evidence submitted is insufficient to establish diligence from a date prior to the date of reduction to practice of the reference to a constructive reduction to practice of the instant invention.  The entire period during which diligence is required must be accounted for by either affirmative acts or acceptable excuses. The evidence does not provide diligence between the periods September-24-2012 through September-27-2012, September 29-2012 through October-3-2012 and October-5-2012 through October-10-2012 [See MPEP 2138.06]. 
Therefore Krall is a valid reference.


2138.06    "Reasonable Diligence" [R-08.2017]
II.    THE ENTIRE PERIOD DURING WHICH DILIGENCE IS REQUIRED MUST BE ACCOUNTED FOR BY EITHER AFFIRMATIVE ACTS OR ACCEPTABLE EXCUSES 
"A patent owner need not prove the inventor continuously exercised reasonable diligence throughout the critical period; it must show there was reasonably continuous diligence." Perfect Surgical Techniques, Inc. v. Olympus Am., Inc., 841 F.3d 1004, 1009, 120 USPQ2d 1605, 1609 (Fed. Cir. 2016) (emphasis in original) (citing Tyco Healthcare Grp. v. Ethicon EndoSurgery, Inc., 774 F.3d 968, 975, 112 USPQ2d 1979 (Fed. Cir. 2014) and Monsanto Co. v. Mycogen Plant Sci., Inc., 261 F.3d 1356, 1370, 59 USPQ2d 1930, 1939 (Fed. Cir. 2001)).
An appellant must account for the entire period during which diligence is required. Gould v. Schawlow, 363 F.2d 908, 919, 150 USPQ 634, 643 (CCPA 1966) (Merely stating that there were no weeks or months that the invention was not worked on is not enough.); In re Harry, 333 F.2d 920, 923, 142 USPQ 164, 166 (CCPA 1964) (statement that the subject matter "was diligently reduced to practice" is not a showing but a mere pleading). A 2-day period lacking activity has been held to be fatal. In re Mulder, 716 F.2d 1542, 1545, 219 USPQ 189, 193 (Fed. Cir. 1983) (37 CFR 1.131  issue); Fitzgerald v. Arbib, 268 F.2d 763, 766, 122 USPQ 530, 532 (CCPA 1959) (Less than 1 month of inactivity during critical period. Efforts to exploit an invention commercially do not constitute diligence in reducing it to practice. An actual reduction to practice in the case of a design for a three-dimensional article requires that it should be embodied in some structure other than a mere drawing.); Kendall v. Searles, 173 F.2d 986, 993, 81 USPQ 363, 369 (CCPA 1949) (Diligence requires that appellants must be specific as to dates and facts.). 
The period during which diligence is required must be accounted for by either affirmative acts or acceptable excuses. Rebstock v. Flouret, 191 USPQ 342, 345 (Bd. Pat. Inter. 1975); Rieser v. Williams, 225 F.2d 419, 423, 118 USPQ 96, 100 (CCPA 1958) (Being last to reduce to practice, party cannot prevail unless he has shown that he was first to conceive and that he exercised reasonable diligence during the critical period from just prior to opponent’s entry into the field); Griffith v. Kanamaru, 816 F.2d 624, 2 USPQ2d 1361 (Fed. Cir. 1987) (Court generally reviewed cases on excuses for inactivity including vacation extended by ill health and daily job demands, and held lack of university funding and personnel are not acceptable excuses.); Litchfield v. Eigen, 535 F.2d 72, 190 USPQ 113 (CCPA 1976) (budgetary limits and availability of animals for testing not sufficiently described); Morway v. Bondi, 203 F.2d 741, 749, 97 USPQ 318, 323 (CCPA 1953) (voluntarily laying aside inventive concept in pursuit of other projects is generally not an acceptable excuse although there may be circumstances creating exceptions); Anderson v. Crowther, 152 USPQ 504, 512 (Bd. Pat. Inter. 1965) (preparation of routine periodic reports covering all accomplishments of the laboratory insufficient to show diligence); Wu v. Jucker, 167 USPQ 467, 472-73 (Bd. Pat. Inter. 1968) (appellant improperly allowed test data sheets to accumulate to a sufficient amount to justify interfering with equipment then in use on another project); Tucker v. Natta, 171 USPQ 494,498 (Bd. Pat. Inter. 1971) ("[a]ctivity directed toward the reduction to practice of a genus does not establish, prima facie, diligence toward the reduction to practice of a species embraced by said genus"); Justus v. Appenzeller, 177 USPQ 332, 340-1 (Bd. Pat. Inter. 1971) (Although it is possible that patentee could have reduced the invention to practice in a shorter time by relying on stock items rather than by designing a particular piece of hardware, patentee exercised reasonable diligence to secure the required hardware to actually reduce the invention to practice. "[I]n deciding the question of diligence it is immaterial that the inventor may not have taken the expeditious course….").

Issue 2: Appellant on page 9 argued that it is understood that there is case law establishing a day could be enough to establish lack of diligence. But, there is no rule law in 35 U.S.C that mandates a lack of evidence for one day establishes a lack of diligence. The evidence must be viewed and weighed. (1) In this Application, there was not a week (7 days period) that went by where the inventor could not provide evidence of diligence for work done over eight years ago. The asserted periods are three, six, and five days. (2) The inventor was not employed to develop or invent this invention, rather he was a Patent Attorney who in addition to inventing had obligations to clients and the USPTO. (3) The lack of a record for a three, six, or five day period when the submitted documents in the declaration show on a whole work was being done does not out weight the other evidence. (4) There are declarations from three people (two of which are registered patent attorneys) that establish there was diligence during the period required. This should be sufficient to overcome a lack of a written record for three period of less than a week.

As to appalment’s argument, the critical period for which diligence must be shown is before October-10-2012 that is the effecting filing date of the prior art Krall (U.S. Pub. No. 2014/0099479A1). Appellant submitted exhibits A through H. 

As proof of diligence appellant on 11/13/2019 submitted a third 131 declaration statement “inventor conceived the invention on September 24, 2012 by making a note my iOS device stating the invention of the rphone (where rPhone stands for Wrist phone). A picture of the Note on the IOS device is attached. Exhibit A. “. Exhibit A is a note merely saying “Greg invention rphone on this day”.  There is no evidence that the inventor was diligent in reducing the invention to practice September 24, 2012 to March-15-2013.

Exhibit “A” is a screen shot of notes application:

    PNG
    media_image2.png
    293
    610
    media_image2.png
    Greyscale

 
The exhibit merely provides a vague statement and is insufficient to establish diligence from a date prior to the date of reduction to practice of the reference to a constructive reduction to practice of the instant invention.
Exhibit “B” is a communication message:

    PNG
    media_image3.png
    464
    975
    media_image3.png
    Greyscale


 Exhibit B merely provides general communication and is insufficient to establish diligence from a date prior to the date of reduction to practice of the reference to a constructive reduction to practice of the instant invention.

As proof of diligence, appellant on 3/6/2019 submitted freehand drawings in exhibit “C” and alleged that he was diligent. Although exhibit “C” does have some support, however it does not describe invention as a whole and does not provide adequate information to establish the relationship to diligence as mentioned above.  As stated above the mere allegation is not sufficient to establish diligence.
Exhibit “C” that shows a hand written date of 10/4/2012 that is the date before October-10-2012, the effecting filing date of the prior art Krall (U.S. Pub. No. 2014/0099479A1). Exhibit “C” is a hand written document with figures and a handwritten date of 10/4/12. 
 
    PNG
    media_image4.png
    954
    722
    media_image4.png
    Greyscale


It appears that the evidence submitted is insufficient to establish diligence from a date prior to the date of reduction to practice of the reference to a constructive reduction to practice of the instant invention that involves smart phone having a flexible screen as described in the claim.  The entire period during which diligence is required must be accounted for by either affirmative acts or acceptable excuses.  [See MPEP 2138.06]. 







Evidence “D” is calendar schedule image.

    PNG
    media_image5.png
    983
    771
    media_image5.png
    Greyscale






Evidences “E” through “U” are images generic calendar schedule and general email communications that occurred after October-12-2012. The evidences E through U do not adequate convey as evidence that the inventor was diligent in reducing the invention to practice September 24, 2012 to March-15-2013.  

    PNG
    media_image6.png
    963
    797
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    967
    808
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    966
    806
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    964
    812
    media_image9.png
    Greyscale







    PNG
    media_image10.png
    962
    809
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    960
    805
    media_image11.png
    Greyscale

Although exhibit “K” is the most comparative evidence that shows a handmade image of a wrist phone with a flexible display however it is dated December-28-2012. 
Note: The critical period for which diligence must be shown is before October-10-2012 .

    PNG
    media_image12.png
    925
    708
    media_image12.png
    Greyscale

Where conception occurs prior to the date of the reference, but reduction to practice is afterward, it is not enough merely to allege that appellant or patent owner had been diligent. Ex parte Hunter, 1889 C.D. 218, 49 O.G. 733 (Comm'r Pat. 1889). Rather, appellant must show evidence of facts establishing diligence. (MPEP 715.07(a))


The critical period for which diligence must be shown is from just before October-12-2012 (the effective date of Karll et al.) until March-15-2013 the effective filing date of the instant application.  It appears that the evidence submitted is insufficient to establish diligence from a date prior to the date of reduction to practice of the reference to a constructive reduction to practice of the instant invention.  The entire period during which diligence is required must be accounted for by either affirmative acts or acceptable excuses. The evidence does not provide diligence between the periods September-24-2012 through September-27-2012, September 29-2012 through October-3-2012 and October-5-2012 through October-10-2012 [See MPEP 2138.06].
Therefore Krall is a valid reference.

2138.06    "Reasonable Diligence" [R-08.2017]
II.    THE ENTIRE PERIOD DURING WHICH DILIGENCE IS REQUIRED MUST BE ACCOUNTED FOR BY EITHER AFFIRMATIVE ACTS OR ACCEPTABLE EXCUSES 
"A patent owner need not prove the inventor continuously exercised reasonable diligence throughout the critical period; it must show there was reasonably continuous diligence." Perfect Surgical Techniques, Inc. v. Olympus Am., Inc., 841 F.3d 1004, 1009, 120 USPQ2d 1605, 1609 (Fed. Cir. 2016) (emphasis in original) (citing Tyco Healthcare Grp. v. Ethicon EndoSurgery, Inc., 774 F.3d 968, 975, 112 USPQ2d 1979 (Fed. Cir. 2014) and Monsanto Co. v. Mycogen Plant Sci., Inc., 261 F.3d 1356, 1370, 59 USPQ2d 1930, 1939 (Fed. Cir. 2001)).
An appellant must account for the entire period during which diligence is required. Gould v. Schawlow, 363 F.2d 908, 919, 150 USPQ 634, 643 (CCPA 1966) (Merely stating that there were no weeks or months that the invention was not worked on is not enough.); In re Harry, 333 F.2d 920, 923, 142 USPQ 164, 166 (CCPA 1964) (statement that the subject matter "was diligently reduced to practice" is not a showing but a mere pleading). A 2-day period lacking activity has been held to be fatal. In re Mulder, 716 F.2d 1542, 1545, 219 USPQ 189, 193 (Fed. Cir. 1983) (37 CFR 1.131  issue); Fitzgerald v. Arbib, 268 F.2d 763, 766, 122 USPQ 530, 532 (CCPA 1959) (Less than 1 month of inactivity during critical period. Efforts to exploit an invention commercially do not constitute diligence in reducing it to practice. An actual reduction to practice in the case of a design for a three-dimensional article requires that it should be embodied in some structure other than a mere drawing.); Kendall v. Searles, 173 F.2d 986, 993, 81 USPQ 363, 369 (CCPA 1949) (Diligence requires that appellants must be specific as to dates and facts.). 
The period during which diligence is required must be accounted for by either affirmative acts or acceptable excuses. Rebstock v. Flouret, 191 USPQ 342, 345 (Bd. Pat. Inter. 1975); Rieser v. Williams, 225 F.2d 419, 423, 118 USPQ 96, 100 (CCPA 1958) (Being last to reduce to practice, party cannot prevail unless he has shown that he was first to conceive and that he exercised reasonable diligence during the critical period from just prior to opponent’s entry into the field); Griffith v. Kanamaru, 816 F.2d 624, 2 USPQ2d 1361 (Fed. Cir. 1987) (Court generally reviewed cases on excuses for inactivity including vacation extended by ill health and daily job demands, and held lack of university funding and personnel are not acceptable excuses.); Litchfield v. Eigen, 535 F.2d 72, 190 USPQ 113 (CCPA 1976) (budgetary limits and availability of animals for testing not sufficiently described); Morway v. Bondi, 203 F.2d 741, 749, 97 USPQ 318, 323 (CCPA 1953) (voluntarily laying aside inventive concept in pursuit of other projects is generally not an acceptable excuse although there may be circumstances creating exceptions); Anderson v. Crowther, 152 USPQ 504, 512 (Bd. Pat. Inter. 1965) (preparation of routine periodic reports covering all accomplishments of the laboratory insufficient to show diligence); Wu v. Jucker, 167 USPQ 467, 472-73 (Bd. Pat. Inter. 1968) (appellant improperly allowed test data sheets to accumulate to a sufficient amount to justify interfering with equipment then in use on another project); Tucker v. Natta, 171 USPQ 494,498 (Bd. Pat. Inter. 1971) ("[a]ctivity directed toward the reduction to practice of a genus does not establish, prima facie, diligence toward the reduction to practice of a species embraced by said genus"); Justus v. Appenzeller, 177 USPQ 332, 340-1 (Bd. Pat. Inter. 1971) (Although it is possible that patentee could have reduced the invention to practice in a shorter time by relying on stock items rather than by designing a particular piece of hardware, patentee exercised reasonable diligence to secure the required hardware to actually reduce the invention to practice. "[I]n deciding the question of diligence it is immaterial that the inventor may not have taken the expeditious course….").

Issue 3: Appellant on page 10 argued that Appellant supplied a drawing that was created before the October 10, 2012 date of the Krall et al. publication in his declaration. The drawing of evidence that shows diligence was already in the file history of this case with the filing of drawing, that being in the parent case. It was less than six months between when the initial idea was drawn in a notebook to when a patent was filed. In six month the inventor to come up with the idea, flesh it out, worked to get a patent drafted, and have a patent filed. Multiple documents provide evidence that work was progressing on the invention.

As to appellants argument examiner has already explained in issues 1 and 2 above by addressing all the evidences that the critical period for which diligence must be shown is from just before October-12-2012 (the effective date of Karl et al.) until March-15-2013 the effective filing date of the instant application.  It appears that the evidence submitted (A through K) is insufficient to establish diligence from a date prior to the date of reduction to practice of the reference to a constructive reduction to practice of the instant invention.  The entire period during which diligence is required must be accounted for by either affirmative acts or acceptable excuses. The evidence does not provide diligence between the periods September-24-2012 through September-27-2012, September 29-2012 through October-3-2012 and October-5-2012 through October-10-2012 [See MPEP 2138.06]. Therefore Krall is a valid reference.


B. Claims 1-4, 8 and 9 were improperly rejected under pre-AIA  35 U.S.C. §102(e) as being anticipated by Krall et al. (U.S. 2014/0099479 Al).

Issue 1: Appellant alleged that Krall et al is not a valid reference to reject claim 1-4, 8 and 9 for the reason provided in section A.  

As to appellant’s argument Krall et al is a valid reverence to rejects claims 1-4, 8 and 9 as explained in section A above. 


C. Claims 5-7, 10-15 and 20-22 were improperly rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Krall et al. (U.S. 2014/0099479) and JEE et al. (U.S. Pub. No 2010/0053081.

Issue 1: Appellant on page 11 alleged that Krall et al is not a valid reference to reject claim 5-7, 10-15 and 20-22 for the reason provided in section A. 

As to appellant’s argument Krall et al is a valid reference to reject claims 5-7, 10-15 and 20-22 as explained in section A above.





D.    Claim for the benefit of a prior-filed application failing to provide support for claim 16.

Issue 1: Appellant on page 11 alleged that independent claim 16’s element “c) a second screen, wherein the second screen and the flexible screen create a single display...” is supported in the parent 9,553,963 patent.
Appellant specifically pointed out that column 5 lines 7-12, describe wrist phones including multiple screens. Column 7 lines 43-44, describe a flexible screen is unwound to provide an extended screen. A second screen is also described as a flexible screen in the patent. Also, in column 6, lines 28-32, a telecommunication device having flexible screens on both sides of the wrist grips or the curable structure they jointly form; as described herein with reference to embodiments including two flexible screens.

As to appellant’s argument, column 5 lines 7-12 states:

    PNG
    media_image13.png
    157
    450
    media_image13.png
    Greyscale


Cloumn6, lines 28-32 states:

    PNG
    media_image14.png
    97
    442
    media_image14.png
    Greyscale

Column 7, lines 43-44 states:

    PNG
    media_image15.png
    56
    448
    media_image15.png
    Greyscale


The excerpts pointed by the appellant and cited in action above of the prior-filed application, Application No. 13/815,763 now Patent 9,553,963, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 13/815,763 now Patent 9,553,963, fails to provide adequate support for the following limitation in independent claim 16. The excerpts failed to disclose “c)    a second screen, wherein the second screen and the flexible screen create a single display, and the flexible screen and the second screen are in communication with the smart phone components”. Therefore appellant cannot claim earlier priority for this limitation in claim 16 and corresponding dependent claims. The priority for this limitation is considered to be December-14-2016. 
Appellant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Appellant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
E.    Claims 16-19 were improperly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krall et al. (U.S. 2014/0099479) and Browning et al. (U.S. Pub. No. 2016/0033999).

Issue 1: Appellant on page 11 alleged that Krall et al is not a valid reference to reject claim 16-19 for the reason provided in section A. 

As to appellant’s argument Krall et al is a valid reference to reject claim 11 as explained in section A above.









For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647  

                                                                                                                                                                                                      Conferees:
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649           
                                                                                                                                                                                             /WESLEY L KIM/Supervisory Patent Examiner, Art Unit 2648                 

                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.